Citation Nr: 0843100	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  94-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to August 30, 2002, for service-connected 
seborrheic dermatitis with secondary hyperkeratosis; and in 
excess of 30 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative disc disease of 
the lumbar spine prior to December 21, 1998; in excess of 20 
percent from December 21, 1998, to April 18, 2001; in excess 
of 40 percent from April 18, 2001, to March 22, 2004; and in 
excess of 60 percent on and after March 22, 2004.

3.  Whether a separate 10 percent rating for right lower 
extremity radicular neuropathy is warranted prior to March 
22, 2004.  

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Board previously issued decisions on these matters in 
August 2005.  Those decisions were appealed to the United 
States Court of Veterans Appeals (Court).  In a March 2008 
Memorandum Decision, the Board's decisions were vacated.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's seborrheic 
dermatitis with secondary hyperkeratosis was not manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.

2.  On and after August 30, 2002, the veteran's seborrheic 
dermatitis with secondary hyperkeratosis was not manifested 
by ulceration, extensive exfoliation, crusting, or systemic 
or nervous manifestations; it was not exceptionally 
repugnant; it did not cover more than 40 percent of his 
entire body or more than 40 percent of the exposed areas 
affected; and it did not require constant or near-constant 
use of systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

3.  Prior to December 21, 1998, the veteran's low back 
disability was not manifested by moderate intervertebral disc 
syndrome with recurring attacks, moderate limitation of 
function of the lumbar spine, or muscle spasm on extreme 
forward bending with loss of lateral spine motion in standing 
position.  

4.  From December 21, 1998 to April 18, 2001, the evidence 
fails to reveal a low back disability manifested by severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, severe limitation of function of the 
lumbar spine, marked limitation of forward bending in a 
standing position, or abnormal mobility on forced motion.

5.  From April 18, 2001 to March 22, 2004, the veteran's low 
back disability was not manifested by pronounced 
intervertebral disc disease with little relief with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc; nor was it shown that forward flexion 
was limited to 30 degrees or less; or that there were 
incapacitating episodes.  

6.  From March 22, 2004, the veteran's low back disability is 
manifested by pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy and 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.

7.  The rating assigned for the veteran's back disability 
prior to March 2004 contemplated radicular symptoms and to 
assign a separate evaluation for them would compensate the 
veteran for the same manifestations under separate diagnostic 
codes.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for seborrheic dermatitis with secondary 
hyperkeratosis were not met prior to August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); ); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for seborrheic dermatitis with secondary 
hyperkeratosis have not been met as of August 30, 2002. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2008).

3.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine prior to 
December 21, 1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.159, 3.400, 4.3, 4.7, 
4.10, 4.14, 4.40 (2008).  

4.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine from December 
21, 1998, to April 18, 2001 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.159, 
3.400, 4.3, 4.7, 4.10, 4.14, 4.40 (2008).  

5.  The criteria for a rating in excess of 40 percent from 
April 18, 2001 to March 22, 2004, for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ Diagnostic Codes 5292, 5293, 5295 (2002 and 2003); 
38 C.F.R. §§ 3.159, 3.400, 4.3, 4.7, 4.10, 4.14, 4.40 and 
4.71a, Diagnostic Code 5243 (2008).  

6.  The criteria for a separate 10 percent rating for right 
lower extremity radicular neuropathy prior to March 2004 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § Diagnostic Codes 5292, 5293, 5295 (2002 and 
2003); 38 C.F.R. §§ 3.159, 3.400, 4.3, 4.7, 4.10, 4.14, 4.40 
and 4.71a, Diagnostic Code 5243 (2008).

7.  From March 22, 2004, the criteria for a rating in excess 
of 60 percent for degenerative disc disease of the lumbar 
spine, (which rating contemplates right lower extremity 
radicular neuropathy symptoms), are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ Diagnostic Code 5293 (2002 and 2003); 38 C.F.R. §§ 3.159, 
3.400, 4.3, 4.7, 4.10, 4.14, 4.40 and 4.71a, Diagnostic Codes 
5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the veteran's claims for increased disability 
ratings for his service-connected lumbar spine disability and 
skin disorder were filed prior to the enactment of VA's 
present duty to notify.  Thus, the notice letter was sent to 
the veteran in December 2003, after the initial adjudication 
of his claims.  This letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  In June 2006, he 
was advised that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  He was also advised on 
what evidence and/or information is necessary to establish 
entitlement to an effective date should benefits be granted.  
Id.

The Board acknowledges that the notice letters sent to the 
veteran in December 2003 and June 2006 do not fully meet the 
requirements set forth in Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice to the veteran.  This error, however, did not 
affect the essential fairness of the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the December 2003 notice advised the veteran 
that he must submit evidence establishing that his service-
connected disabilities have increased in severity such as 
statements from his doctor, the results of any tests or x-
rays, lay statements, treatment records, pharmacy 
prescription records, insurance examination reports and 
employment physical examinations.  He was also advised to 
identify any recent VA treatment.  In addition, he was 
notified that it was his responsibility to support the claims 
with appropriate evidence.  

Furthermore, the veteran was provided the diagnostic criteria 
specific to his service-connected disabilities in the 
multiple Statements of the Case and Supplemental Statements 
of the Case that have been issued over the last 14 years.  In 
addition, the veteran has been advised of the revised rating 
criteria related to both his lumbar spine disability and skin 
disability as well.  Thereby he was provided notice of the 
specific measurements needed in order to entitle him to 
higher disability ratings.  

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of his service-connected disabilities 
have had on his employment and daily life.  For example, with 
regard to his skin disorder, the veteran exhibited actual 
knowledge of the next higher rating criteria in a May 1999 
letter by saying that he has daily itching, extensive lesions 
and disfigurement.  Although the veteran does not 
specifically explain how this disability affects his daily 
life, he has made multiple statements as to the frequency of 
the outbreaks of the skin disorder and the treatment for his 
skin disorder.  Arguably these statements indicate the 
veteran's knowledge of the need to show not only an increase 
in severity, but how that increase affects his life.

As for his service-connected low back disability, the veteran 
has submitted statements arguing an increase is necessary 
because of such symptoms of constant pain, muscle spasms, and 
pain and numbness in his lower extremities.  These statements 
exhibit actual knowledge of what is needed to show for a 
higher disability rating.  In addition, the veteran has 
submitted multiple statements that his low back disability 
affects his job and that he retired early from his job in 
2001 because of his back disability.  These statements also 
indicate actual knowledge of a need to show not only a 
worsening in severity, but how such worsening has affected 
his daily life.

Likewise, in its February 2008 Memorandum Decision, the Court 
found the veteran had actual knowledge of the information and 
evidence necessary to support his claim.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claims for 
increased disability ratings for his service-connected lumbar 
spine and skin disabilities.  Furthermore, a reasonable 
person could be expected to understand what was needed based 
upon the post-adjudicatory notices and process.  Accordingly, 
the Board finds that any error in the notice provided to the 
veteran on his claims has not affected the essential fairness 
of the adjudications and was harmless error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
1994, 1998, 2001, 2004 and 2006 for both disabilities.  
Significantly, the Board observes that he does not report 
that the conditions have worsened since he was last examined, 
and thus a remand is not required solely due to the passage 
of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-
83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

The Board notes that the veteran's attorney, in his September 
2008 submission, argues that the veteran's claim for an 
increased disability rating for degenerative disc disease of 
the lumbar spine should be remanded for a retroactive medical 
opinion to determine whether the symptoms during that period 
warrant a higher rating, pursuant to Chotta v. Peake, 22 Vet. 
App. 80, 85 (2008).  

In Chotta, the Court addressed the scope of the duty to 
assist in the context of assigning a disability rating where 
VA has revised a previously final decision denying service 
connection.  It held that, after having gathered all the 
evidence available, VA must assess whether the claim can be 
rated based on the available evidence.  If not, but there is 
evidence indicating that a higher rating or ratings may be 
warranted, VA must determine if a medical examination or 
opinion is necessary to make a decision on the claim.  In 
doing so, VA must consider whether there is competent medical 
or lay testimony that indicates a higher disability rating 
may be appropriate, even though it is insufficient to grant 
such a rating.  Or, if the record raises a question as to 
whether the appellant's symptoms were caused by the service-
connected condition or something else, then an etiology 
opinion may be required.  These situations may include 
obtaining a retrospective medical opinion.  (Emphasis added.)  
Chotta v. Peake, supra.

In the present case, the Board finds that there is sufficient 
competent evidence already of record on which the veteran's 
claim for an increased disability rating for his low back 
disability can be rated.  The veteran was provided multiple 
VA examinations throughout the adjudication of his claims and 
all VA and non-VA treatment records identified by the veteran 
have been obtained over the appeal period.  Thus, a 
retrospective opinion as requested by the veteran's attorney 
is not necessary in this case.

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  Additional efforts to assist or 
notify him would serve no useful purpose.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of his claims. 


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2008).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

Seborrheic Dermatitis with Secondary Hyperkeratosis

Service connection for seborrheic dermatitis with secondary 
hyperkeratosis (hereafter "skin disorder") was granted in a 
May 1975 rating decision and evaluated as 10 percent 
disabling.  An informal claim for an increased rating was 
received in January 1999.  By rating decision issued in 
February 2004, a disability rating of 30 percent was assigned 
effective August 30, 2002, the effective date of the revised 
rating criteria as discussed below.  The veteran's skin 
disorder has been consistently rated pursuant to Diagnostic 
Code 7813.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including, effective August 30, 2002, the rating 
criteria for evaluating skin disorders.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA will evaluate 
the veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  In 
this regard, VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
could be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

In the Supplemental Statement of the Case issued in February 
2004, the RO considered both the old and new regulations, and 
the new rating criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the old rating criteria, Diagnostic Code 7813 is rated 
as eczema under Diagnostic Code 7806.  The old Diagnostic 
Code 7806 provides for a 10 percent rating for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant, warrants 
a 50 percent rating, which is the maximum rating permitted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for a 10 percent rating where less than 5 percent, but less 
than 20 percent of the entire body is covered, or at least 5 
percent but less than 20 percent of exposed areas affected 
are covered, or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

Disability ratings are based in large measure on functional 
impairment, not solely on the frequency of treatment.  VA 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2008).  This 
is effectuated by applying the facts of the case to the 
schedular criteria.  See 38 C.F.R. § 4.1 (2008).

At a January 1999 VA examination, the veteran vividly 
described his skin disorder, which the examiner found to be 
consistent with seborrheic dermatitis, but this was not 
active on the day of this examination.  The veteran also 
referred to a generalized itching eruption that tended to 
occur particularly in areas where he had pressure from 
clothing.  Upon examination, the examiner noted an eruption 
on the veteran's arm that changed during the course of the 
exam.  His scalp was relatively clear, and the skin of the 
face was within normal limits.  There were a large number of 
small lesions of dermatosis papulosa nigra on the trunk and a 
number of dilated hair follicles both on the posterior 
shoulders and anterior upper chest.  He also had some hive-
like reactions, positive that day on the veteran's forearm.  
Dermagraphism testing was 2+ on his back.  The assessment was 
dermatosis papulosa nigra, trichostasis spinulosa, history of 
seborrheic dermatitis that the description fits very nicely 
but was not present, and dermagraphism that causes the 
veteran to get an urticarial eruption in areas where the skin 
is injured.  The examiner recommended that the veteran be 
started on an antihistamine as well as a topical steroid as 
an alternative treatment for the seborrheic dermatitis.  His 
dermatosis papulosa nigra did not require treatment.

In a March 1999 letter, the veteran asserted entitlement to a 
higher disability rating as his skin condition had become 
more active and has required daily medication since 1996.  He 
indicated that he itches from head to feet almost continually 
and that medication such as Hydrocerin, Fluocinolone, 
Hydroxyzine, Neosporin, Cortaid, and ointments only ease his 
suffering some.  He referred to extensive lesions on his 
chest, abdomen, trunk, back, and "other parts" and stated 
that his back was disfigured.  He argued that he only 
suffered about 10 days a year when the original 10 percent 
disability rating was assigned, but now he suffers every day 
of the year with itching, extensive lesions and 
disfigurement.

Private medical records dated from July 1999 to February 2001 
indicate that the veteran was seen on a few occasions during 
that period for his skin disorder.  In July 1999, he had a 
pigmented dermatome pattern on his back that was probably 
congenital as well as folliculitis of both elbows and 
forearm.  A rash also spread over the knuckles of his right 
hand between the web spaces and on his left leg.  In February 
2001, he continued to have some hyperpigmented areas over his 
knuckles and on his left calf.  The assessment was 
neurodermatitis.

At a July 2001 VA examination, the veteran referred to itchy 
spots on his back that have occurred since service, recurrent 
hand rashes three to four times per year, and cysts on the 
legs and upper back that had been removed.  He also indicated 
that his prescribed creams were "somewhat helpful."  Upon 
examination, the veteran's hands were mildly xerotic but 
without any primary lesions.  There was mild lichenification 
secondary to rubbing but no pustules, blisters or papules.  
He had had quite a few seborrheic keratoses and a scar from a 
cyst removal, but no pathology was noted there either.  The 
examiner stated that none of the conditions the veteran 
described or were seen on exam seem to be associated to the 
experience described in service as they are all very common.  
In the examiner's opinion, these conditions would have 
occurred regardless of the in-service exposure to chemicals 
and, therefore, the examiner could not attribute these 
current disorders to the episode in service.

Additional evidence of record involves the veteran's 
treatment for a spine disability.  The Board notes that the 
substantial records do not reveal that the veteran's skin 
disability interfered with spinal treatments, to include pool 
therapy.  See, e.g., 2001 VA medical records.

As indicated above, the medical evidence of record fails to 
reveal a skin disorder manifested by extensive lesions.  
While the January 1999 VA examination report refers to a 
large number of lesions of dermatosis papulosa nigra, lesions 
related to the veteran's service-connected seborrheic 
dermatitis were not present.  Moreover, although the veteran 
reported generalized itching eruptions, examination showed 
this present only on his forearm.  No lesions or eruptions 
were present under the veteran's shorts or on his legs.  At 
the July 2001 VA examination, there were no lesions found on 
exam, only some seborrheic keratosis on his back.  Finally, 
relevant treatment records only show the affected areas to be 
the veteran's hands and his left leg.  The Board finds this 
evidence to be inconsistent with a finding of extensive 
lesions.

Moreover, while the veteran refers to his skin disorder as 
being disfiguring, the medical evidence fails to show the 
presence of marked disfigurement.  Treatment records show 
only some pigmentation on the veteran's back, which was 
thought to be congenital in nature, and, thus, this cannot be 
considered in rating the veteran's service-connected skin 
disorder.  The January 1999 and July 2001 VA examination 
reports fail to indicate the presence of any marked 
disfigurement due to the veteran's service-connected skin 
disorder.  

Finally, the veteran has also stated that he suffers from 
constant itching as support for his increased rating claim, 
referring to daily use of creams.  However, the Board finds 
that the veteran's statements carry little to no probative 
value as the veteran is either not competent to make them or 
his statements are not credible.

"Competent medical evidence" is considered to be evidence 
that is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a) 
(2008).  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998).  Although the Board acknowledges that the 
veteran is competent to give evidence about what he has 
experienced, see Layno v. Brown, 6 Vet. App. 465 (1994), he 
is not competent to give evidence that requires medical 
expertise, such as providing an etiological opinion linking 
his itching to his service-connected skin disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
statements that his itching is related to his service-
connected skin disorder carry no probative value.

Furthermore, the veteran's statements to VA that he has 
constant itching are inconsistent with his report of symptoms 
seen in the medical evidence.  The medical evidence fails to 
show the veteran reported constant itching to his treating 
physician or to the VA examiners.  Rather, at the January 
1999 VA examination, he reported only itching associated with 
eruptions.  At the July 2001 VA examination, the veteran 
reported itchy spots on his back but did not report that the 
itching was constant.  He also reported recurrent hand 
rashes, but only three to four times per year.  Thus, the 
veteran's reports of his itching in his statements to VA are 
inherently inconsistent and, therefore, less probative.  
Furthermore, because the treatment records and VA examination 
reports were generated with a view towards ascertaining the 
veteran's then-contemporaneous state of physical health, they 
are accorded a high degree of probative value, especially 
when compared to those generated during the course of the 
veteran's current attempt to secure increased compensation.  
See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).

The Board finds, therefore, that the preponderance of the 
evidence is against finding that a disability rating in 
excess of 10 percent for his service-connected skin disorder 
is warranted prior to August 30, 2002.  See 38 C.F.R. §§ 4.7 
(2008).

Effective August 30, 2002, the veteran's disability rating 
was increased to 30 percent disabling based upon the revised 
rating criteria.  According to the current regulations, a 30 
percent disability evaluation is assigned for dermatitis or 
eczema over 20 to 40 percent of the body or 20 to 40 percent 
of the affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).  For the maximum 60 percent disability 
evaluation, there must be dermatitis or eczema over more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past 12 month period.  Id.  

A June 2003 VA progress note reflects that the veteran was 
there for a medication refill and that he had some scaling on 
the deltoid area of the left arm and some small red lesions 
on the left ankle.  He also had some itching on the left hand 
and described some fluid-filled (water) bumps on his 
waistband area.  An August 2004 private treatment note 
indicates the veteran had a rash on his hands and the top of 
his arms.  Examination revealed dry skin and rash on his 
arms.  The assessment was eczema.

At the February 2004 VA examination, the veteran complained 
of itching of his hands and feet as well as his whole body.  
Upon examination, he had extremely dry skin of the scalp, 
face, neck, chest, back, upper extremities, and lower 
extremities for which he did not use moisturizers (instead 
using drying agents).  The report reflects that he had 
impressive lichenification of his entire scrotum as well as 
his wrists and hands due to scratching.  He had multiple 
stuck-on, hyperpigmented papules on his back.  The report 
indicates that, while the veteran complained of itching over 
his entire body, the diseased area of the body was limited to 
five percent, including the scrotum and hands.  The 
seborrheic keratosis involved about 20 percent of his back.  
The report shows that while there were excoriations, there 
was no ulceration, exfoliation, or crusting.  There were no 
systemic or nervous manifestations.

At an August 2005 VA examination, the veteran's skin showed 
minimal seborrhea behind his ears.  No other skin lesions 
were noted.  The veteran reported that his skin disorder was 
quiescent at the time of the exam.  Another VA examination 
was conducted in June 2006.  On examination, there was no 
evidence of eczema or seborrheic dermatitis.  The impression 
was seborrheic dermatitis, chronic, controlled by use of 
antifungal cream.  The examiner estimated that the total body 
surface affected was six percent and exposed body surfaces 
affected was five percent.  The examiner noted the veteran's 
report that the eczema started approximately five years 
before and thus opined that the veteran's eczema was separate 
from the seborrheic dermatitis and was not caused by it.

In a March 2004 statement, the veteran indicated that he uses 
ointment on a daily basis on 80 to 90 percent of his body.  
In a statement received in April 2005, the veteran again 
asserted that his use of medications had not been properly 
utilized in evaluating his claim.

After considering all the evidence, the Board finds that a 
disability rating in excess of 30 percent for the veteran's 
skin disorder is not warranted.  While the veteran refers to 
constant itching involving 80 to 90 percent of his body, the 
objective evidence of record reveals that only 5 to 6 percent 
of his overall body is involved.  As the evidence of record 
fails to reveal that the veteran's skin disorder involves 40 
percent of the veteran's body or more than 40 percent of an 
affected exposed area, a higher disability rating is not 
warranted under that prong of the revised rating criteria.

Furthermore, the evidence fails to establish that the 
veteran's service-connected skin disorder has required 
constant or near-constant systemic treatment such as 
corticosteroids or other immunosuppressive drugs for any 12 
month period.  Rather the evidence shows the veteran has been 
mainly treated with topical creams and antihistamines.  Thus, 
a higher rating is not warranted under this prong of the 
revised criteria as well.

Finally, the Board notes that, as the evidence does not 
reveal symptoms such as ulceration or extensive exfoliation 
or crusting, systemic or nervous manifestations, or 
exceptionally repugnant eczema, the evidence also does not 
reveal a skin disability that approximates the criteria for a 
disability rating in excess of 30 percent under the prior 
regulatory criteria.

In short, the weight of the evidence is against a disability 
rating in excess of 10 percent prior to August 30, 2002, and 
is against a rating in excess of 30 percent on and after 
August 30, 2002.  As the preponderance of the evidence is 
against a claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

The Board notes that it has taken into consideration whether 
staged ratings are warranted under Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  In 
the present case, the medical evidence shows that the 
veteran's service-connected skin disorder has remained stable 
over the appeal period.  Thus, staged ratings are not 
appropriate in this case.

Finally, the Board has no reason to doubt that the veteran's 
service-connected skin disability affects his activities of 
daily living to a certain extent.  However, the evidence of 
record is not indicative of an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2008).

As the preponderance of the evidence is against the claim, 
the veteran's appeal must be denied.

Lumbar Spine Disability

Service connection was established for a lumbar spine 
disability in a May 1975 rating decision based on the 
veteran's in-service treatment for lumbar sciatica.  A 
noncompensable disability rating was assigned.  Based on an 
increase in his symptomatology, a 10 percent disability 
rating was assigned in a February 1994 rating decision.  
After perfecting an appeal of this determination, additional 
rating decisions were issued in February 1999 and May 2002 by 
which a 20 percent rating and a 40 percent rating were 
assigned, effective in December 1998 and June 2001 
respectively.  A separate 10 percent rating for right lower 
extremity radicular neuropathy was established effective in 
March 2004 by a May 2004 rating decision.  

The veteran's claim was last before the Board in August 2005 
at which time it issued a decision establishing the 
following:  a disability rating of 10 percent prior to 
December 21, 1998; a disability rating of 20 percent from 
December 21, 1998, to April 18, 2001; a disability rating of 
40 percent from April 18, 2001 to March 22, 2004; and a 
disability rating of 60 percent on and after March 22, 2004.  

The veteran appealed the Board's August 2005 decision to the 
Court of Appeals for Veterans Claims (Court).  By memorandum 
issued in February 2008, the Court vacated the Board's August 
2005 decision and remanded the veteran's claim.  The veteran 
continues his argument that his lumbar spine disability 
warrants higher evaluations.  

The veteran's service-connected degenerative disc disease, 
has been evaluated under Diagnostic Code 5293 as 
intervertebral disc syndrome during the entire appeal period.  
The Board notes that, during the pendency of the veteran's 
appeal, VA twice revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 
38 C.F.R. § 4.71a.  The first revision, effective September 
23, 2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  Prior to September 2003, 
limitation of motion of the lumbar spine was assigned a 10 
percent evaluation when slight, and a 20 percent evaluation 
when moderate.  Severe limitation of motion of the lumbar 
spine was assigned a 40 percent evaluation, the highest 
rating under this code (DC 5292).  Neurologic impairment, 
i.e., impairment of the sciatic nerve is addressed under 
Diagnostic Code 8520.  Under this code, in effect throughout 
the appeal period, complete paralysis, where the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost is assigned an 80 percent rating.  Incomplete paralysis 
that is mild is assigned a 10 percent rating.  Moderate 
incomplete paralysis is assigned a 20 percent rating, 
moderately severe incomplete paralysis is assigned a 40 
percent rating, and severe, incomplete paralysis of the 
sciatic nerve, with marked muscle atrophy is assigned a 60 
percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2008).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

Greater than 10 Percent Prior to December 1998

Prior to December 1998, the veteran was evaluated as 10 
percent disabled for his service-connected degenerative disc 
disease of the lumbar spine.  Under the rating criteria 
effective at that time, a 20 percent rating was assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(Dec. 1997), held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Accordingly, when evaluated under Diagnostic Code 
5293, a separate evaluation under Diagnostic Code 5292 for 
limitation of motion, would not be appropriate, as it would 
constitute pyramiding, i.e., evaluating the same 
manifestation under different diagnoses.  

An October 1993 VA discharge summary reflects that the 
veteran had chronic low back pain that required 
rehabilitation services.  The summary includes the veteran's 
reported history of exacerbations resulting in sharp pain 
that would radiate down the thighs and to the ankle area 
bilaterally. He denied having any problems with his bowels, 
bladder or erectile dysfunction.  Upon examination, there was 
a dull ache with direct palpation in the mid-lumbar region 
with pain to the paravertebral areas bilaterally with 
radiation down the medial thigh to the knee.  Pinprick 
examination results were inconsistent, with the veteran first 
stating that it was dull on the right side of the feet, at 
the torso, and at T8 to T10 in a dermatomal pattern.  But 
when repeated, he indicated that it felt the same on both 
sides.  His gait was essentially normal.  The summary shows 
that, during his hospital course, the veteran participated in 
all therapies and received pain management counseling.  

A disability rating higher than 10 percent was denied in a 
February 1994 rating decision.  In a Notice of Disagreement 
received in March 1994, the veteran claimed that he has 
constant dull pain at the L4, L5 area with flare ups two to 
six times per month causing severe pain.  

A June 1994 VA physical therapy record reflects that the 
veteran complained of pain in the right side of his back with 
radiation into the leg.  He had mild muscle spasms of the 
right lumbar area with minimal tenderness.  He presented with 
full range of motion of the lumbar spine.  No trigger points 
were found on palpation of the lumbar spine area.  Follow up 
in July 1994 showed the veteran's back and leg pain had 
decreased with doing his home exercise program, though he 
continued to report "muscle pain."    

At a July 1994 VA examination, the veteran reported receiving 
exercise therapy for his back.  He referred having daily dull 
low back pain that becomes sharp following quick movements.  
He denied radiation of pain into the lower extremities, but 
did refer that his feet had been going to sleep episodically 
over the past six months.  He also denied a history of 
incontinence.  He said that his private physician gives him 
pain medication that he takes four to five times a month.  On 
physical examination, he had a normal gait, posture and 
carriage.  His range of motion was within normal limits.  
There was no redness, heat, swelling, tenderness, atrophy or 
muscle spasm appreciated.  The spinal curve was normal.  He 
was able to heel and toe walk and squat without difficulty.  
Deep tendon reflexes were symmetrical.  Straight leg raises 
and Patrick's test were normal bilaterally.  X-ray revealed 
degenerative disc disease at L4-5 level.  The assessment was 
back strain by history with normal exam.

An August 1994 report of a VA Rheumatology Consult indicates 
that the veteran had a positive straight leg raise with 
bilateral back tenderness and left groin pain.  Neurology 
exam showed reduced deep tendon reflexes in the right lower 
extremity.
A December 1994 VA physical therapy record, however, shows 
that his back pain, although still present, was tolerable.  

A February 1995 VA Rheumatology note reveals that the veteran 
continued to complain of low back pain with stiffness in the 
morning for approximately 20 minutes.  The impression was 
degenerative disc disease that was stable.  A March 1995 VA 
physical therapy record contains an impression of chronic low 
back pain for which he took Tylenol about once a week.  He 
continued to do stretches.  An April 1995 VA physical therapy 
follow up note reflects that the veteran had chronic right 
low back pain extending into the right lower extremity 
increased by bending, sitting, and walking more than two 
hours.  Pain decreased with Tylenol.  He was fitted for a 
TENS unit.  A May 1995 VA note indicates the veteran had 
limitation of motion in right lateral rotation of the low 
back, but otherwise his range of motion was within normal 
limits.  He had decreased sensation in the bilateral lower 
extremities that increased from the foot to the leg, but was 
otherwise normal.  

The veteran's private treatment records show occasional 
treatment for the veteran's low back disability.  An April 
1995 private medical record reflects that the veteran had 
back pain and was wearing a TENS unit, but that there were no 
new physical findings.  A May 1996 private medical record 
reflects that the veteran had an acute onset of back pain 
that was mid-thoracic with some muscle spasm.  The veteran 
was given a muscle relaxant and treated for a urinary tract 
infection.  A September 1997 treatment note indicates the 
veteran was involved in a motor vehicle accident one week 
before in which he was hit from behind.  He complained that 
his back was still hurting.  Examination was positive for 
muscle spasm, but straight leg raises were negative and knee 
and ankle jerks were normal.

In May 1996, the veteran submitted a statement reporting that 
his condition had worsened over the past year.  Relevantly, 
he indicated that his legs go to sleep much more each day, 
about one-third of the time more, and muscle spasms in his 
back and right side of his body had increased requiring use 
of a muscle relaxer.  He also complained that shifting his 
body weight because of pain has caused a leg length 
discrepancy of the right lower extremity.  However, this was 
subsequently determined to be a congenital condition not 
related to the veteran's service-connected low back 
disability.

The Board finds that this evidence fails to reflect a 
disability picture that more closely approximates moderate 
intervertebral disc syndrome with recurring attacks.   The 
evidence prior to December 1998 shows that the veteran's 
disability was manifested by mild muscle spasms, chronic pain 
with only occasional objective evidence of radiculopathy into 
the right lower extremity, normal gait, normal spinal 
contour, and essentially full range of motion.  Despite the 
veteran's statements with regard to frequency of and a 
worsening of his condition, the Board notes them to be 
inconsistent with his complaints as seen in the objective 
medical evidence.  Thus, while generally competent to make 
such contentions, their probative value is diminished in the 
face of the absence of such complaints in the actual 
treatment records, the purpose of which is to record the 
veteran's complaints and findings.  Accordingly, the 
veteran's statement has little to no probative value.  

Furthermore, the May 1996 statement from the veteran is not 
sufficient to indicate a worsening of the veteran's low back 
disability as most of the complaints made are unrelated to 
that disability.  Neither is the veteran is competent to 
opine that a relationship exists between his symptoms and his 
low back disability.  For example, the veteran stated that 
his feet go to sleep more often, yet when he had previously 
indicated this happened at the July 1994 VA examination, the 
examiner made no finding that this was related to the 
veteran's low back disability.  Nor do any of the treatment 
records indicate such a relationship exists.  Thus, there is 
no competent medical evidence of record that indicates this 
is due to the veteran's service-connected low back 
disability.  In addition, the veteran claims that he now has 
a leg length discrepancy related to his low back disability.  
The veteran is not competent to opine that the leg length 
discrepancy is related to his service-connected low back 
disability, and indeed, the competent medical evidence 
indicates that this is a congenital condition.  

The Board notes that the veteran submitted a document from 
Craig N. Bash, MD dated in May 2002.  Although captioned as 
an "Independent Medical Evaluation," Dr. Nash did not 
examine the veteran and the document, in fact, was Dr. Nash's 
version of a VA adjudication of the veteran's claim.  His 
conclusion, rather than medical in nature, was legal.  It 
reads:

It is my opinion that this patient should be rated 
at the 10% under code 5293 from when he exited 
service in 1975 until 1977.  

He should also be rated at the 60% level from 1977 
until the present... 

He goes on to cite various complaints and findings from the 
record as support of his legal conclusion, but neglects to 
mention why after 1977 these would be necessarily indicative 
of pronounced impairment, rather than mild, moderate or 
severe.  He likewise does not mention facts inconsistent with 
those he cites.  Regardless, Dr. Nash's interpretation of 
VA's Schedule for Rating Disabilities is outside his area of 
expertise and his opinion of its application here is of 
limited probative value.  

The preponderance of the evidence is, therefore, against a 
disability rating in excess of 10 percent prior to December 
1998 under Diagnostic Code 5293.  Nor is a higher disability 
rating warranted under alternate diagnostic codes used to 
evaluated spine disability.  Prior to September 26, 2003, a 
20 percent rating was warranted for moderate limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  In addition, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Here, the evidence prior to December 1998 shows the veteran 
had essentially full range of motion of the lumbar spine.  
Further, while the veteran had chronic pain that increased by 
bending, sitting and walking more than two hours, the 
veteran's gait was essentially normal.  As such, the 
veteran's limitation of function prior to December 1998 did 
not more closely approximate moderate limitation of motion of 
the spine.  Furthermore, while the evidence reveals the 
veteran had occasional muscle spasms of the right lumbar 
area, the spasms were described as mild and tenderness was 
minimal.  Accordingly, a higher rating is not appropriate 
under Diagnostic Codes 5292 and 5295.

In short, the weight of the evidence is against a rating in 
excess of that which has already been assigned prior to 
December 1998.  As a higher disability rating is not 
warranted under alternative diagnostic codes, the Board must 
conclude that the weight of the evidence is against this 
aspect of the claim.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected disability limited his efficiency 
in certain tasks prior to December 1998.  However, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture prior to December 1998 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2008).

Greater Than 20 Percent From December 1998 to April 2001

The veteran's lumbar spine disability was evaluated as 20 
percent disabling effective December 21, 1998, the date of a 
VA examination.  This was assigned under Diagnostic Code 
5293, which as previously mentioned, provides a 20 percent 
rating for moderate intervertebral disc syndrome with 
recurring attacks.  As also previously mentioned, a 40 
percent rating under this code is for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Again, since this rating code contemplates limitation of 
motion, a separate rating for limitation of motion would not 
be appropriate.  

The December 1998 VA examination report shows that the 
veteran indicated that he worked as a financial specialist 
evaluating farming equipment and housing but since 1998 he 
had missed 200 hours of work because of his back.  He later 
admitted, however, that he had had a heart attack in January 
1998, (which would obviously account for some loss of time).  
He stated that he had constant back pain for which he took 
pills and that his legs went to sleep.  Upon examination, his 
spine had a scoliotic curve, and he bent forwarded slowly 
with the onset of pain at 60 degrees upon forward flexion.  
The veteran was able to heel walk, and toe walk, and had 
normal reflexes at the knee and ankle.  Straight leg testing 
produced back pain but not radicular pain.  Sensory 
examination was difficult to evaluate.  The diagnoses 
included degenerative discopathy at L4-L5 with spur formation 
of the vertebral bodies and degenerative disease of the 
facets at L4 and L5.  The examiner indicated that the 
veteran's disc degeneration, coupled with the scoliosis, was 
capable of producing intermittent low back pain, and that his 
pain description was in keeping with his anatomical lesion.  
His prognosis was guarded as far as being able to continue to 
work.

May 1999 private treatment records indicates that the veteran 
was involved in a motor vehicle accident in which he struck 
his head on the windshield.  Subsequent treatment records 
indicate that the veteran underwent physical therapy for 
cervical and lumbar pain due to the motor vehicle accident.  
May 1999 physical therapy records indicate the veteran was 
seen for approximately seven visits, and his pain improved 
with therapy.  In July 1999, the veteran's private treating 
physician referred him for another round of physical therapy.  
The veteran was seen for 12 sessions.  The initial consult 
note indicates the veteran had active range of motion of 70 
degrees of flexion, 20 degrees of extension and 10 degrees of 
lateral flexion bilaterally.  He also had tenderness over the 
right sacroiliac joint on palpation, and a leg length 
discrepancy.  A July 1999 physical therapy discharge summary 
indicates that, at completion of therapy, the veteran's pain 
level had been reduced by 50 percent, active range of motion 
had improved and the veteran was fit to return to full work 
activities.  Thus he had received maximum benefit from 
therapy and was discharged to a home program.  

A May 2000 VA treatment record reflects that the veteran 
reported increasing pain of the low back.  A May 2000 VA x-
ray revealed findings suggesting degenerative changes at the 
facet and disc levels of the lumbosacral spine and 
generalized osteopenia.  A September 2000 VA consult note 
reflects the veteran referred to pain in the lumbosacral area 
and radiation of pain into the right leg.  He, however, 
denied radiation of pain to the left leg, but stated felt 
this leg was weaker.  The veteran also referred that his legs 
go numb when he sits on the toilet too long.  He also gets 
back pain and right leg burning and numbness after standing 
greater than 10 minutes that is relieved by sitting or 
walking around.  He denied any problems with his bowel and 
bladder or with erectile dysfunction.  Upon examination, 
heel, toe and tandem walks were normal.  He had normal active 
range of motion.  No muscle spasms were appreciated.  The 
veteran referred to pain upon palpation of the right lateral 
to midline lumbosacral area.  It was also noted that there 
were two fibrous nodules in that area.  Strength was normal 
in the right lower extremity, but decreased in the left hip 
and both knees.  A September 2000 VA electromyelogram for 
left lower extremity radiculopathy was normal.  

The Board finds that the evidence fails to establish 
entitlement to a disability rating in excess of 20 percent 
during this time frame because it does not reflect that the 
veteran's low back disability is manifested by severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  While the evidence during this time 
frame revealed that the veteran's disc degeneration, coupled 
with abnormal curvature of the thoracolumbar and lumbar 
spines, was productive of intermittent low back pain, the 
evidence does not reveal severe intervertebral disc syndrome.  
The veteran had no more than moderate limitation of motion of 
the lumbar spine with pain on motion.  Moreover, despite the 
veteran's complaints, objective signs of radiculopathy are 
not indicated.  Straight leg testing failed to illicit 
radicular pain, the veteran's reflexes were normal, and he 
was able to normally heel, toe and tandem walk.  Furthermore, 
VA neurological testing in September 2000 failed to result in 
any objective findings of radiculopathy into the left lower 
extremity.  As such, the Board concludes that the evidence 
from December 1998 to April 2001 does not more closely 
approximate the criteria for a 40 percent disability rating.

As previously discussed, the medical opinion of Dr. Bash is 
not considered adequate for rating purposes.  Thus, it cannot 
be the basis for granting a disability rating in excess of 20 
percent during this period.

Nor is a higher rating warranted under alternative diagnostic 
codes.  Prior to September 26, 2003, a 40 percent rating was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  As 
previously indicated, the December 1998 VA examination 
revealed the veteran had no more than moderate limitation of 
motion of the lumbar spine (forward flexion to 60 degrees, 
extension to 10 to 15 degrees, right lateral flexion to 30 
degrees and left lateral flexion to 25 degrees).  Only 
extreme of ranges were painful.  While the private treatment 
records indicate that the veteran had limitation of range of 
motion after the May 1999 motor vehicle accident (flexion 
limited to 70 degrees, extension limited to 20 degrees, and 
lateral flexion to 10 degrees bilaterally), subsequent 
records revealed that his range of motion improved with 
physical therapy.  Thus, this was only a temporary 
exacerbation of his disability as opposed to a permanent 
increase in severity.  In September 2000, the veteran had 
full active range of motion of the lumbar spine.  Finally, 
the evidence fails to show that the veteran has increased 
limitation of functioning due to additional pain on motion, 
weakness, fatigability or incoordination.  As such, the 
evidence does not reveal severe limitation of motion of the 
lumbar spine from December 1998 to April 2001, and a higher 
disability rating is not warranted under Diagnostic Code 
5292.

A higher rating is also not warranted based on the criteria 
used to evaluate lumbosacral strain.  Prior to September 26, 
2003, a 40 percent rating was warranted for lumbosacral 
strain that was severe, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms are present 
if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Here, while 
the May 2000 VA x-ray reveals findings suggesting 
degenerative changes at the facet and disc levels, the 
evidence does not reveal abnormal mobility, marked limitation 
of forward bending or listing of the whole spine to the 
opposite side.  (See December 1998 VA examination report and 
September 2000 VA progress note.)  Most importantly, the 
evidence fails to show objective evidence of muscle spasm on 
examination, although there is pain on palpation to the right 
lumbosacral spine.  As the evidence is not indicative of 
symptoms that approximate severe lumbosacral strain from 
December 1998 to April 2001, a higher disability rating is 
not warranted under Diagnostic Code 5295.

In short, the weight of the evidence is against a rating in 
excess of 20 percent from December 1998 to April 2001.  As 
the weight of the evidence is against this portion of his 
claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Additionally, while the evidence reveals 
that the veteran was hospitalized in May 1999, this was a 
consequence of a motor vehicle accident.  And while the 
veteran asserted in December 1998 that he missed a 
substantial amount of work due to his service-connected 
disability, the evidence reveals that the veteran suffered 
his second heart attack during the time in question.  
Moreover, while the examiner indicated that the veteran's 
prognosis was guarded with respect to continuing to work, 
this encompassed more than the disability at issue, including 
the impact of the veteran's muscle hernia and atherosclerotic 
depositions in the aorta.  The evidence of record is not 
indicative of an exceptional or unusual disability picture or 
otherwise takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture from December 1998 to 
April 2001 does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2008).

Greater Than 40 Percent From April 2001 to March 2004

First, the Board notes that it was during this time frame 
that the rating criteria for evaluating spine disabilities 
were revised.  VA's General Counsel has held that where a law 
or regulation changes during the pendency of an appeal, the 
Board should apply that version of the law or regulation that 
is more favorable to the veteran.  If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002). Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation. VAOPGCPREC 3-00.

With respect to the application of the "old" criteria, the 
Board notes that a 40 percent evaluation is the maximum 
rating available under former Diagnostic Codes 5292 and 5295 
(pertaining to limitation of motion in the lumbar spine and 
lumbosacral strain).  Consequently, those codes need not be 
discussed further.  However, under the prior regulations a 
maximum schedular rating of 60 percent was assigned for 
intervertebral disc disease which was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); see also VAOPGCPREC 36-
97 (Dec. 1997).

An April 2001 VA consultation note indicates that a magnetic 
resonance imaging study of the veteran's lumbar spine 
revealed degenerative disc disease, most markedly at L4-L5 
and L5-S1 and a small right paracentral herniated nucleus 
pulposus at L4-L5.  Upon examination, postural evaluation 
showed a lateral shift but no incremental lordosis.  Deep 
tendon reflexes were normal at the knees and ankles 
bilaterally with some subjective decrease in sensory testing 
on the left.

A June 2001 VA medical record indicates that the veteran's 
posture had improved and neurology examination appeared at 
baseline.  The record shows that the veteran still had some 
paraspinal tenderness but no significant report of 
incremental focal tenderness at the sacroiliac area and 
symptoms were moderately decreased bilaterally.  Treatment 
options were discussed and physical therapy was agreed upon.  

A June 2001 VA electromyelogram and nerve conduction velocity 
study of the right lower extremity indicates that the veteran 
complained of numbness of the right leg.  Upon examination, 
he had normal muscle strength in the lower extremities and 
subjective decreased light touch sensation on the right 
lateral thigh and leg.  Reflexes were normal at patellar and 
Achilles tendons.  The electromyelogram and nerve conduction 
velocity study were negative for evidence of radiculopathy in 
the right lower extremity.

A July 2001 VA treatment record indicates that the veteran 
stated that he was retiring due to his back.  Upon evaluation 
by VA physical therapy in August 2001, the veteran reported 
difficulty with most ambulatory activities of daily living or 
those requiring a static positioning.  Physical examination 
revealed an abnormal gait on the right with a slight forward 
lean to his posture.  Range of motion was limited by 25 
percent with additional limitation of flexion on repetition 
secondary to pain.  Sensation to light touch was intact.  
Palpation revealed tenderness and trigger points throughout 
the lumbosacral spine.  The assessment was myofascial pain 
with trigger pints referring pain into the right hip and 
testicle regions.  

At an August 2001 VA examination, the veteran stated his pain 
was 7 out of 10 on a constant basis and 9 out of 10 during 
the highest peaks.  His cardiac condition required him to 
walk daily but he referred to pain in his back, right leg, 
neck and shoulders.  He also reported that he had missed 
three months of work out of the preceding six months due to 
neck, back and leg pain.  The veteran stated that he awoke 
two to four times a night because of pain and took muscle 
relaxants and pain medication.  Upon examination, the veteran 
had a curvature concavity to the left in the lower lumbar 
segment of the spine secondary to a short right lower 
extremity and he walked to the examining room from the 
waiting room with a hobbling-type gait.  On range of motion 
testing, he had 60 degrees of flexion, 20 degrees of 
extension and 30 degrees of lateral flexion bilaterally.  He 
was able to heel-walk and toe-walk, and there was no evidence 
of muscle weakness in the lower extremities.  The report 
indicates there was also no evidence of atrophy, and the 
veteran had a negative response on sitting leverage tests and 
straight-leg raising testing.  There was no sensory loss, 
although there was some scattered hypalgesia and hypoesthesia 
after elevation of the lower extremities on the right side.  
No swelling was present, and there was no evidence of muscle 
spasm.  The report indicates that the veteran's history 
supported a loss of motion or usage of the back due to pain.  

VA physical therapy records from August 2001 to December 2001 
reflect that the veteran underwent one week of therapy at the 
beginning of August, including pool therapy, for back and 
neck pain that interfered with routine activities of daily 
living.  These records indicate the veteran's low back pain 
improved with therapy and continued to improve with his home 
exercise program.

Applying the old criteria to the medical evidence, it is 
observed the veteran complains of painful radicular 
symptomatology.  While there is evidence that the veteran 
took muscle relaxants, muscle spasms were not demonstrated on 
clinical examination.  Rather the evidence showed only some 
tenderness on palpation of his paraspinous muscles.  There 
was no evidence of decreased musculature of the back or legs 
that would indicate that the veteran did not use those 
muscles.  He did not use an assistive device for walking.  
The evidence indicates that the veteran experienced, at most, 
severe intervertebral disc syndrome whose constellation of 
symptomatology is consistent with the criteria for a 40 
percent rating from April 2001 to March 2004.  The degree of 
his impairment as presented by the medical evidence does not 
approach the level of pronounced intervertebral disc 
syndrome, as the evidence fails to indicate that the veteran 
has more than subjective complaints of radiation of pain into 
the right lower extremity or that the veteran's disc disease 
had progressed to the point where he had little intermittent 
relief.  

Under the revised rating criteria effective September 23, 
2002, intervertebral disc syndrome is evaluated on the basis 
of total incapacitating episodes or on the basis of the 
separate orthopedic and neurologic manifestations, whichever 
provides a higher rating.  With regard to the first method of 
evaluation (total duration of incapacitating episodes over 
the past 12 months), a 60 percent rating is warranted if the 
total duration is at least six weeks.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The exact length of time the veteran experiences painful 
symptomatology is unclear.  He alleges continuous back pain, 
but he also clearly experiences limited episodes of increased 
symptoms (flare-ups).  He refers to at least one to four days 
a week.  See March 2004 statement.  Regardless, the veteran's 
reported attacks of episodic increased pain do not precisely 
meet the level of "incapacitating episode" as defined by 
the revised criteria, meaning there is no evidence that these 
episodes of increased pain have required bed rest prescribed 
by a physician and treatment by a physician.  The veteran did 
not report during this time frame that he was prescribed bed 
rest by his physician for these episodes of increased pain.  
Certainly, the medical evidence does not indicate that he has 
received treatment for any incapacitating attacks of 
intervertebral disc syndrome.  

With regard to the second method of evaluating intervertebral 
disc syndrome (combining separate evaluations for any chronic 
orthopedic and neurologic manifestations), the criteria 
effective from September 23, 2002 provide that when 
evaluating intervertebral disc syndrome on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using the criteria from the most appropriate 
orthopedic diagnostic code(s), and neurologic disabilities 
are to be evaluated separately using the criteria from the 
most appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003 and 2008), Note (2).  

As for a rating based on lumbar spine range of motion, the 
veteran would not even meet the criteria for a 40 percent 
rating under either the old Diagnostic Code 5292 or the 
revised General Schedule.  He has not exhibited limitation 
of motion that approximates severe limitation of motion or 
forward flexion of the lumbar spine to 30 degrees or less.  
At most, the medical evidence shows limitation of flexion to 
60 degrees, limitation of extension to 10 degrees, and 
normal or almost normal lateral flexion bilaterally.  Thus, 
under the old criteria, the veteran's limitation of motion 
of the lumbar spine would be considered no more than 
moderate, which would be consistent with a 20 percent 
disability rating.  Likewise, under the revised criteria, 
the ability to achieve forward flexion to between 30 degrees 
and 60 degrees warrants only a 20 percent disability rating.  
Thus, even assuming an additional 50 percent loss (60 
degrees to 30 degrees) as a consequence of pain, weakness, 
fatigability and incoordination, the veteran would still not 
warrant more than a 20 percent rating for limitation of 
motion.  

In evaluating any associated neurologic manifestations, they 
should be considered under the appropriate diagnostic code.  
The neurologic manifestations of the veteran's low back 
disability include intermittent sciatica symptoms (radiating 
pains) of the right lower extremity.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 329-330 (1991).  As previously 
indicated, the evidence during the period in question shows 
sensory examinations that revealed subjective reports of 
numbness and decreased sensation in the right lower 
extremity, but objective testing failed to indicate actual 
radiculopathy.  Sensory and motor examinations of the right 
lower extremity indicate the veteran had normal reflexes and 
motor strength as well as negative straight leg raise tests, 
with no evidence of any other chronic neurologic 
manifestation of the veteran's disability.  

Under Diagnostic Code 8520 for impairment of the sciatic 
nerve, in effect throughout the appeal period, complete 
paralysis, where the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost is assigned an 80 percent 
rating.  Incomplete paralysis that is mild is assigned a 10 
percent rating.  Moderate incomplete paralysis is assigned a 
20 percent rating, moderately severe incomplete paralysis is 
assigned a 40 percent rating, and severe, incomplete 
paralysis of the sciatic nerve, with marked muscle atrophy 
is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).  As the veteran's complaints 
are mostly subjective with only occasional signs of sensory 
loss of the right lower extremity, the Board gives the 
veteran the benefit of the doubt and finds that a 10 percent 
disability rating for the right lower extremity 
radiculopathy would be most appropriate given the facts of 
this case. 

Thus, the veteran's low back disability would be evaluated 
as 20 percent disabling for the orthopedic manifestations 
and 10 percent disabling for the neurologic manifestations, 
for a combined 30 percent.  As this does not result in a 
disability rating higher than the present 40 percent, this 
evaluation method will not be employed.  

Here, it is appropriate to address one of the reasons set 
forth by the Court for vacating the August 2005 decision and 
remanding the veteran's claim back to the Board.  Prior to 
that Board decision, the RO had granted the veteran a 
separate 10 percent disability rating for radicular 
neuropathy of the right lower extremity  effective March 22, 
2004, the date of the first VA examination showing objective 
signs of radiculopathy.  In the Court's decision remanding 
the veteran's claim, the Court found that the Board erred in 
not discussing why an earlier effective date was not 
warranted for this separate 10 percent disability rating for 
radicular neuropathy of the right lower extremity.  

As previously discussed, the Board has found that the 
veteran's total disability picture (including his radicular 
symptoms) provides for a 40 percent disability rating under 
Diagnostic Code 5293.  Thus, in assigning the 40 percent 
disability rating, VA has already considered the neurologic 
manifestations of the veteran's low back disability.  To 
provide a separate 10 percent under Diagnostic Code 8520 
would, therefore, constitute pyramiding, which is prohibited 
by 38 C.F.R. § 4.14.  Thus, a separate 10 percent disability 
rating for radicular neuropathy prior to March 22, 2004, 
cannot be granted.

Finally, the Board has no reason to doubt that the veteran's 
service-connected low back disability limited his efficiency 
in certain tasks.  An undated private medical record received 
in February 2002 indicates that the veteran was disabled 
secondary to his back pain.  However, the veteran's 
disability rating itself is recognition that he is disabled 
due to his service-connected disability.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  And while the veteran has 
indicated that he retired in September 2001 due to his 
service-connected disability, no objective evidence supports 
this assertion and the evidence of record is not indicative 
of an exceptional or unusual disability picture, or 
reflective of any factor that takes the veteran's disability 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  Accordingly, the Board finds that the 
veteran's disability picture does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2008).

Greater Than 60 Percent as of March 22, 2004

A separate 10 percent disability rating was established for 
radicular neuropathy of the right lower extremity effective 
in March 2004.  The basis for this is not clear, since the 40 
percent evaluation that had been in effect from 2001 
contemplated the veteran's neurological symptoms.  However, 
in its August 2005 decision, the Board found that the 
veteran's disability rating should be 60 percent under 
Diagnostic Code 5293 (pre-September 2002 revisions).  Thus, 
the Board's decision in effect subsumed the 10 percent 
disability rating for radicular neuropathy in its award of an 
increased rating to 60 percent.  

In any event, the Board concluded that the March 2004 VA 
examination report revealed that the veteran's lumbar spine 
disability picture had worsened from earlier findings.  At 
the March 2004 VA examination, the veteran complained of 
constant low back pain and right radicular pain with right 
foot numbness.  Upon examination, mild paraspinous muscle 
spasm was noted bilaterally.  The veteran had flexion to 70 
degrees, extension to 20 degrees, and lateral flexion to 30 
degrees bilaterally.  Muscle tone of the lower extremities 
was within normal limits.  The veteran ambulated with a mild 
limp on the right side.  There was diminished pinprick 
sensation in the right foot; otherwise pain and touch 
sensation were intact in the lower extremities.  Knee jerks 
were normal and symmetrical.  Ankle jerk was abnormal with 
low normal on the right compared to normal on the left.  The 
examiner diagnosed the veteran to have probable degenerative 
disc disease of the lumbar spine with minimal evidence of 
right S1 radiculopathy.

A March 2004 VA x-ray of the lumbosacral spine revealed no 
evidence of spondylosis.  Degenerative disc disease changes 
were seen at L-4-L5 level but the remaining disc spaces were 
fairly well maintained.  Sclerotic changes were seen in the 
posterior elements at the L5 level.  An April 2004 VA 
examination addendum indicates that, after reviewing the 
veteran's claims file and the March 2004 x-rays, the 
examiner's conclusions reached in March 2004 remained the 
same.

The veteran underwent a VA examination in May 2006.  He 
complained of constant chronic low back pain rated as 6 to 7 
out of 10, without flare-ups.  He referred pain radiating 
into the right buttock and right leg associated with some 
numbness and tingling in the right leg.  He reported he walks 
one to two miles a day three times a week.  He takes pain 
medications approximately three times per week.  He related 
that he retired in 2001 for multiple medical reasons 
including his service-connected back disability, 
hypertension, neck and shoulder problems, and a heart 
disorder with tachycardia.  He denied incapacitating episodes 
of back pain in the last year requiring physician prescribed 
bed rest.

Physical examination revealed there was tenderness to 
palpation over the lower lumbar area.  Range of motion was 85 
degrees of flexion, 10 degrees of extension, 25 degrees of 
lateral flexion bilaterally, and 30 degrees of rotation 
bilaterally.  All ranges were limited by pain to these 
degrees.  There was no additional loss of motion, fatigue, 
weakness or incoordination with repetitions.  Knee and ankle 
jerks were equal bilaterally.  No definite sensory loss could 
be outlined.  The examiner did not find any evidence of 
radiculopathy.

The diagnoses were degenerative disc disease of the lumbar 
spine, leg length discrepancy and no evidence of 
radiculopathy.  The examiner commented that the veteran has 
functional loss secondary to his low back disability in that 
he cannot run, has trouble going up and down stairs, cannot 
lift heavy things, and has trouble bending.  He uses a cane 
intermittently and walks with a limp.  No additional 
limitation, however, was found on repetitive use.  Although 
the veteran reported changes during flare-ups once a week, 
the examiner found it hard to say that these are true flare-
ups.  Rather it appears that the veteran just has more back 
pain for which he lies in bed a day or two each week until it 
gets better.  

The Board finds that this evidence shows the veteran's low 
back disability more nearly approximates a disability picture 
reflecting pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy and 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  As such, a 60 percent 
disability rating is warranted under the old criteria of 
Diagnostic Code 5293 as of March 22, 2004.  This result is 
more beneficial to the veteran than having the orthopedic and 
neurologic manifestations of his low back disability 
separately evaluated.  Based upon the limitations of motion 
shown at the VA examinations, the orthopedic manifestations 
would only warrant a 10 percent disability rating as forward 
flexion was possible to at least 70 degrees, (thus retaining 
more than 70 percent of function, a slight impairment).  The 
veteran's neurologic manifestations are only consistent with 
mild impairment of the sciatic nerve as the veteran's main 
complaint is pain in the right lower extremity with 
occasional complaints and signs of numbness and tingling.  
Thus, a 10 percent disability rating under Diagnostic Code 
8520 would be warranted for the right lower extremity 
radiculopathy.  The combined disability rating for the 
veteran's low back under this method would, therefore, only 
warrant a 20 percent rating.  See 38 C.F.R. § 4.25 (2008).  
As such, the 60 percent disability rating under the old 
Diagnostic Code 5293 rating criteria is more favorable to the 
veteran.

Finally, the Board has no reason to doubt that the veteran's 
service-connected low back disability limits his efficiency 
in certain tasks.  However, the veteran's disability rating 
itself is recognition that he is disabled due to his service-
connected disability, and the Board has taken into 
consideration these limitations in awarding the 60 percent 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  And while the veteran retired early in September 
2001, no objective evidence supports that this is solely due 
to his low back disability.  Rather, by the veteran's own 
report at the May 2006 VA examination, his nonservice-
connected disabilities also played a role in his early 
retirement.  Thus the evidence of record is not indicative of 
an exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran's disability 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  Accordingly, the Board finds that the 
veteran's disability picture from March 2004 does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2008).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for seborrheic dermatitis with secondary hyperkeratosis prior 
to August 30, 2002, is denied.

Entitlement to a disability rating in excess of 30 percent 
for seborrheic dermatitis with secondary hyperkeratosis on 
and after August 30, 2002, is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine prior to 
December 21, 1998, is denied.

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine from 
December 21, 1998, to April 18, 2001, is denied.

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine from April 
18, 2001, to March 22, 2004, is denied.

Entitlement to a separate rating for right lower extremity 
radicular neuropathy prior to March 2004 is denied.  





Entitlement to a disability rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine on and 
after March 22, 2004, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


